UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 DATE OF REPORT (Date of earliest event reported):July 28, 2016 ITT EDUCATIONAL SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware 1-13144 36-2061311 (State or other (Commission (IRS Employer jurisdiction of File Number) Identification No.) incorporation) 13000 North Meridian Street Carmel, Indiana 46032-1404 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(317) 706-9200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. The press release issued by ITT Educational Services, Inc. (the “Company”) dated July 28, 2016 reporting the Company’s results of operations and financial condition for the Company’s fiscal quarter ended June 30, 2016, is incorporated herein by reference and furnished to the Securities and Exchange Commission with this report as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits. (d) Exhibits: The following exhibit is being furnished herewith: Exhibit No.Description Press Release issued by ITT Educational Services, Inc. dated July 28, 2016. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 28, 2016 ITT Educational Services, Inc. By: /s/ Rocco F. Tarasi, III Name: Rocco F. Tarasi, III Title: Executive Vice President, Chief Financial Officer 3 INDEX TO EXHIBITS Exhibit No.Description Press Release issued by ITT Educational Services, Inc. dated July 28, 2016. 4
